Citation Nr: 0122541	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-04 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an increased rating for PTSD, currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1999 from the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California, which, in pertinent part, denied the 
veteran's claims seeking entitlement to service connection 
for hypertension as secondary to his service-connected PTSD 
and a rating in excess of 50 percent for PTSD.  

The veteran was afforded a hearing before a local hearing 
officer at the RO in May 2000.  Additionally, review of the 
record shows that the veteran failed to appear for a hearing 
scheduled to have been conducted by a member of the Board at 
the RO in July 2001.

The Board also notes that the veteran's accredited 
representative, as shown as part of an Appellant's Brief, 
dated in August 2001, appears to raise the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.  The Board notes that while 
the issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities was 
previously denied by the RO in June 1998, this newly raised 
matter is therefore referred to the RO for appropriate 
action.  

The issue concerning entitlement to service connection for 
hypertension as secondary to service-connected PTSD will be 
addressed in the REMAND section of this decision.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for PTSD has been 
developed.

2.  The clinical signs and manifestations of the veteran's 
service-connected PTSD are productive of social and 
industrial impairment with reduced reliability and 
productivity as characterized by such symptoms as depression, 
constricted affect, impaired immediate recall with difficulty 
in establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
appellant was notified in the February 1999 rating decision 
that the medical evidence of record did not, in essence, 
satisfy the requirements of the schedular criteria in excess 
of 50 percent.  That is the key issue in this case, and the 
rating decision, as well as the February 2000 statement of 
the case (SOC), and hearing officer decision/supplemental 
statement of the case (SSOC) dated in June 2000, informed the 
veteran of the requirements set out in the schedular 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC, 
and hearing officer decision/SSOC informed him of the 
information and evidence needed to support the grant of a 
higher rating and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board 
notes that the RO has, in the course of this appeal, 
associated both private and VA medical records with the 
claims folder.  

The veteran is also shown to have been provided a VA fee-
basis psychiatric examination in May 2000, in which during 
the course of the examination the examiner reviewed all 
included medical records and provided comprehensive 
examination findings as well as a diagnosis.  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  


Factual Background

Service connection for PTSD was initially granted by a rating 
decision dated in February 1998.  A 50 percent rating was 
assigned pursuant to Diagnostic Code 9411 of VA's Schedule 
for Rating Disabilities (Rating Schedule).  In September 
1998, as also noted as part of a VA Form 21-4138, the 
veteran's representative submitted a claim for an increased 
rating; this claim was denied by the RO in February 1999.  In 
June 1999, disagreement was subsequently expressed regarding 
the February 1999 RO rating decision, and the veteran 
subsequently perfected an appeal to this decision.  The 50 
percent rating has remained in effect during the course of 
the appeal.  

The medical evidence of record includes a VA psychiatric 
examination report, dated in July 1995, which shows that the 
veteran did not offer any complaints.  The diagnoses included 
rule out PTSD, and dementia induced by stroke.  

A September 1995 VA progress note reveals that the veteran 
complained of suffering from combat-related nightmares, 
occasional flashbacks, hypervigilance, avoidance, and 
exaggerated startle response.  The diagnoses were PTSD and 
probable dementia with organic components.  

A VA psychology progress note dated in July 1997 indicates 
that the veteran was in a domiciliary for a long period of 
time and one week earlier had been transferred to a 
specialized PTSD program.  

Review of a November 1997 VA PTSD examination report shows 
that the veteran had a stroke in 1993 which affected his left 
side, leaving him with left side weakness.  The report noted 
that the veteran was a licensed plumber but was unable to 
work since his stroke in 1993.  The examiner noted that the 
combination of the veteran's physical health problems and his 
PTSD left the veteran unemployable in the competitive job 
market.  The examiner added that the veteran was severely, 
socially impaired, spending most of his time alone and having 
no friends.  It was again noted that the veteran had not 
worked since 1993, primarily because of his stroke, and that 
his efforts to become vocationally rehabilitated would be 
further blocked by his PTSD symptoms.  It was also pointed 
out that the veteran himself did not attribute his inability 
to work to his PTSD, but rather to his stroke.  He complained 
of severe PTSD symptoms such as nightmares, flashbacks, 
temper tantrums, and hyperarousal.  The examiner noted that 
all diagnostic criteria for a diagnosis of PTSD were met.  
Chronic PTSD was diagnosed, and an overall global assessment 
of functioning (GAF) scale score (currently and for the past 
year) of 40 (i.e. perceptual distortion, hears auditory 
hallucinations since his stroke) was provided.  The examiner 
added that on the basis of his PTSD alone, the GAF score 
would be 50 (i.e. serious PTSD symptoms and serious social 
impairment).  The examiner also reported that the veteran was 
unemployable for all practical purposes, since his stroke in 
1993 left him unable to work at his former trade as a 
licensed plumber.  It was added that the veteran's 
employability was further reduced by significant PTSD 
symptoms which had been particularly severe since the 
physical inactivity brought on as a result of the stroke.  
The veteran's concentration and lack of sleep, together with 
his other PTSD symptoms, noted the examiner, reduced the 
veteran's capacity and motivation to participate in 
vocational rehabilitation.  The examiner concluded the report 
by noting that the veteran had severe social impairment, that 
he was a loner, and that his inability to form constructive 
meaningful relationships was primarily related to his PTSD 
and further accentuated by his stroke.  

A March 1998 letter submitted by a VA physician indicates 
that the veteran was hospitalized from July 1997 to February 
1998 in a VA specialized intensive PTSD ambulatory treatment 
unit, followed by being treated as part of a VA PTSD 
residential rehabilitation program.  The physician added that 
the veteran was his patient during his hospitalization as 
well as after his discharge on an outpatient basis, and that 
he continued to have irritable moods with angry outbursts.  
The veteran's nightmares and unwanted memories of traumatic 
experiences were noted to have stopped since his 
participating in the VA program.  The physician added that 
the veteran was isolated and avoided contacts with people in 
order to avoid relationships which may evoke emotional 
reactions, including feelings of closeness.  The veteran was 
also reported to have exaggerated startle reactions.  The 
physician also indicated that the veteran was unemployable 
due to his PTSD, hypertension, and cerebrovascular accident, 
and that his overall level of disability due to his PTSD was 
severe.  

In an August 1998 letter, the same VA physician who submitted 
the above-discussed March 1998 letter, notes that the veteran 
had irritable moods that interfered with his ability to 
engage in interpersonal relationships.  He added that the 
veteran avoided contact with people for prolonged periods of 
time, and that he had difficulty sleeping.  He added that the 
veteran had intrusive recollections of traumatic experiences, 
and that his participating in VA PTSD group therapy 
stimulated his intrusive thoughts.  The veteran was also 
noted to have poor impulse control and yelled and screamed 
for no reason.  The physician added that before he had his 
stroke the veteran was a workaholic.  The physician opined 
that the veteran's overall level of psychiatric disability 
due to PTSD was severe to marked, and that his GAF was 40.  

A lay statement received by VA in September 1998, and shown 
to have been submitted by the veteran's caretaker, is also of 
record.  Review of this letter shows that the caretaker 
indicated that she had looked after the veteran since 
February 1993 and that he suffered from suicidal ideation, 
obsessional rituals, panic attacks, and unintelligible speech 
with circumlocution.  He also had, according to the 
caretaker, impaired impulse control and suffered from spatial 
disorientation.  As shown as part of another letter received 
by VA in September 1998 from the veteran's caretaker, she 
mentioned that she was quite certain that the veteran was 
totally and definitely 100 percent disabled for work due to 
his PTSD.

Also of record is shown to be a letter dated in June 1999 
submitted by a VA "MSN" [Master of Science in Nursing] and 
"MA" [Master of Arts].  Therein, it is indicated that she 
had been the veteran's primary therapist from July 1997 to 
February 1998 while he was admitted into the VA specialized 
inpatient ambulatory PTSD treatment unit.  She mentioned that 
it was her professional opinion that the veteran's prognosis 
was poor due to the severity and chronicity of his PTSD 
symptoms coupled with chronic medical problems.  She also 
added that the veteran's lifestyle lacked the close familial 
social support which is essential to significant improvement 
in symptoms.  

In the course of his May 2000 personal hearing, the veteran 
testified that he was attending group therapy on a weekly 
basis for the past two years and that he took medications for 
his PTSD.  He testified that his caregiver handled his money 
and paid his bills.  He indicated that he had suicidal 
thoughts about two years earlier.  He added that he thought 
about killing his caretaker sometimes because they yelled and 
screamed at each other.  The veteran also claimed not to have 
one friend.  He added that he became irritable and angry and 
also was impulsive about locking doors and windows.  He also 
mentioned that he volunteered at a VA hospital two days a 
week, shuttling people in a golf cart-type vehicle.  
Additionally, the veteran testified that he lost track of 
time.  He also stated that he would go off by himself in his 
motor home for a month or two just to be alone.  He added 
that he had trouble sleeping without the use of Tylenol.  The 
veteran also indicated that he suffered from auditory 
hallucinations and that he recently had a panic attack while 
volunteering at an after-church event.

Review of a VA fee-basis psychiatric examination report dated 
in May 2000, shows that the veteran complained of recurrent 
and distressing recollections of his experiences in Vietnam 
at least twice per month.  He reported having recurrent 
distressing dreams which occurred less often, about once a 
month, as a result of his taking medications.  He also 
claimed to have flashbacks two times per month.  The veteran 
also complained of panic attack-type symptoms since his 
service separation.  The veteran mentioned that he tried to 
avoid thoughts, feelings, and conversations associated with 
traumatic events experienced in Vietnam.  He added that he 
had trouble falling asleep.  He also reported having 
depression since he had a stroke in 1993.  He described his 
appetite as good, and stated that he had auditory 
hallucinations for about the last two years.  The veteran 
further mentioned that two years earlier he had a plan or 
intent to kill his caretaker, but that he no longer harbored 
such thoughts.  

Mental status examination showed the veteran to be of average 
grooming and hygiene; as well as pleasant and relaxed, not 
hostile or fearful.  He described his mood as good, however, 
noted the examiner, appearing to be depressed with a somewhat 
constricted affect.  He denied suicidal or homicidal 
ideations or intent.  His speech was noted to be fluent, 
without pressure or retardation.  The examiner mentioned that 
there were no loose associations, tangentially or 
circumstantially.  The veteran denied during the interview 
that he was having hallucinations, delusions, or other 
psychotic symptoms.  No psychomotor retardation or 
excitability was shown on intellectual functioning testing.  
He was alert and oriented to person, place, time, and 
purpose.  His recent memory was noted to be grossly intact.  
His judgment and insight were also noted to be good.  No 
impairment of thought process or communication was indicated 
to be present by the examiner.  The veteran's rate and flow 
of speech was noted not to be irrelevant, illogical, or 
obscure.  The veteran was noted to live in a house with his 
caretaker, and as being able to care for his grooming and 
hygiene regularly.  The veteran was noted to drive, but not 
to have any hobbies or friends.  The diagnosis was chronic 
PTSD.  A GAF score of 61 was provided.  The examiner added 
that the veteran was capable of managing his benefit payments 
in his own best interest.  The examiner further mentioned 
that the veteran appeared to be depressed, that his affect 
was constricted, and that he had impaired immediate recall.  

Analysis

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2000), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

The Board notes that the regulations governing the evaluation 
of mental disorders were amended effective November 7, 1996.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the applicable regulations are 
amended during the pendency of an appeal, the version of the 
regulations most favorable to the veteran should be applied 
to the claim.  See Karnas, supra.  However, in this instance, 
as the veteran's current claim is shown to have been 
initiated in September 1998, the Board will, in adjudicating 
this matter, utilize the regulations effective subsequent to 
the November 1996 revision.  

The severity of the veteran's PTSD is ascertained, for VA 
purposes, by application of the rating criteria set forth in 
Diagnostic Code 9411 of the Rating Schedule, 38 C.F.R. Part 
4.  As noted above, effective November 7, 1996, the rating 
criteria for mental disorders was amended.  Under the revised 
rating criteria, a 50 percent evaluation is warranted when 
occupational and social impairment is found with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. (effective on 
November 7, 1996).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  The VA examiner, as noted as 
part of the above-discussed November 1997 VA examination, 
opined that, on the basis of the veteran's PTSD alone, a GAF 
of 50 was for assignment.  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  The VA physician, in 
August 1998, and, as discussed above, assigned a GAF score of 
40.  A GAF of 31 to 40 is defined as exhibiting some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or any major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  In addition, on recent VA fee-basis 
examination of the veteran, conducted in May 2000, as noted 
above, a GAF scale score of 61 was provided.  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Id.  See also 
Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Board finds that the current symptoms and findings 
relative to the veteran's service-connected PTSD do not 
satisfy the criteria for rating in excess of 50 percent under 
the revised rating criteria.  

The veteran's statements, together with those of his 
caretakers, describing his symptoms are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence.  In this 
regard, the medical record, as discussed above, includes 
clinical findings of PTSD.  Again, as previously reported, a 
VA fee-basis physician, recently, in May 2000, has opined 
that a GAF score of 61 was for assignment.  Additionally, 
while the record contains some indication that the veteran, 
in May 2000, appeared depressed, that his affect was 
constricted, and that he had impaired immediate recall, and 
while the veteran has been shown to suffer from impaired 
impulse control and difficulty in adapting to stressful 
circumstances (including work or a worklike setting), the 
medical record does not provide findings of either suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech which is intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  Moreover, the reports of the aforementioned 
examinations indicate that the veteran had been unable to 
work since 1993, primarily because of symptoms related to his 
stroke.  Additionally, review of recent evidence associated 
with the claims folder shows that the veteran has recently 
acted as a volunteer at a VA hospital and at a church.  

In essence, taking into consideration all of the available 
information and the criteria set forth in the Rating 
Schedule, it is the finding of the Board that a rating in 
excess of 50 percent for PTSD is not warranted.  Review of 
recent psychiatric evaluation of the veteran, dated in 2000, 
does not go to reveal findings which satisfy the criteria for 
a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (effective after to November 7, 1996).

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment resulting from the PTSD more nearly approximate 
the criteria for the next higher evaluation pursuant to 38 
C.F.R. § 4.7 (2000).  Additionally, the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule.  38 C.F.R. § 4.3 (2000).



ORDER

Entitlement to an increased rating in excess of 50 percent 
for PTSD is denied.


REMAND

The veteran also contends that he has hypertension which is, 
in essence, proximately due to or the result of his service-
connected PTSD disability.  

In this case, the record indicates the RO denied the 
veteran's service connection claims as not well grounded, in 
essence, because the medical evidence failed to demonstrate a 
relationship between the veteran's hypertension and his 
service-connected PTSD.  As pointed out above, as the duty to 
assist has been revised, the Board finds a remand is required 
for additional medical evidence.  

The Board notes that as discussed as part of a February 1999 
RO rating decision, an opinion submitted by a VA physician, 
dated August 14, 1995, "asserted that there is no current 
medical literature that establishes a relationship between 
PTSD or other psychiatric disabilities and the subsequent 
onset of hypertension."  The Board points out that a 
comprehensive review of the evidence making up the veteran's 
three claims folder, fails to reveal that this medical 
opinion is associated therein.  VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As 
VA is on notice that additional pertinent records may exist, 
the case must be remanded for further development.  Thus, an 
attempt to associate this missing August 1995 VA medical 
opinion with the evidentiary record should be undertaken by 
the RO.  

The Board also notes that a medical report, written by 
Lawrence R. Moss, M.D., a private psychiatrist, entitled 
"Hypertension in the War Veteran," and dated in May 1995, 
has been submitted by the veteran in support of his claim.  
In essence, review of this report indicates that Dr. Moss 
reviewed several medical reports in an effort to explore, in 
part, if a relationship existed between the development of 
high blood pressure in war veterans and PTSD.  According to 
the veteran's accredited representative, as stated as part of 
an Appellant's Brief, dated in August 2001, Dr. Moss 
concluded that "psychosocial stress plays an important 
causative role in the development of hypertension."  

Also of record is a letter dated in April 2000, shown to have 
been submitted by a VA physician.  Review of this letter, in 
pertinent part, shows that the physician indicated that the 
veteran suffered from moderate-severe renal failure due to 
Focal Segmental Glomerulosclerosis, the cause of which was 
unknown.  He added that concomitant with his renal disease, 
the veteran also suffered from hypertension.  The physician 
opined that the cause of the hypertension may be 
multifactorial and may include the veteran's renal disease as 
well as his PTSD.  He also indicated that the association 
between renal disease and hypertension was quite strong, in 
that approximately 80 percent of people with renal disease 
eventually develop hypertension.  He added that the 
association of stress with hypertension was less certain.  
The physician further indicated that there was a significant 
body of evidence linking stress to the development of 
hypertension, but that there was also studies to the 
contrary.  

As the record is shown to include conflicting medical 
reports/opinions as to the possible etiological relationship 
between the veteran's hypertension and his service-connected 
PTSD, the Board is of the opinion that the veteran should be 
afforded a  VA examination in an attempt to ascertain the 
nature, severity, and the etiology of, if possible, the 
hypertension disorder for which he is currently seeking 
service connection.

The Board notes that the Court has held that entitlement to 
service connection may be granted for aggravation of a 
nonservice-connected condition by a service-connected 
condition.  This determination rests upon the meaning of 
disability, defined for this purpose as "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his claimed hypertension 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims 
folder), should then be requested.  All 
records obtained should be added to the 
claims folder. 

2.  Following completion of the above, 
the veteran should be afforded a VA 
examination(s) to be conducted by the 
appropriate specialist(s) to determine 
the current etiology of any hypertension 
disorder.  The claims folder and a copy 
of this Remand should be made available 
to the examiner for review before the 
examination.  Any indicated special 
studies should be accomplished, and 
clinical findings should be reported in 
detail.  The examiner is also requested 
to render an opinion as to whether it is 
as least as likely as not that the 
veteran's service-connected psychiatric-
based disability (PTSD) caused or is 
aggravating any diagnosed hypertension 
disorder, and, if so, what level of 
disability is attributable to aggravation 
per Allen, supra.  Concerning the 
rationale for the opinion, the 
specialist(s) should be requested, in the 
course of reviewing the veteran's claims 
folder, to note and provide comment 
regarding the above-discussed May 1995 
medical statements/opinions submitted 
from Dr. Lawrence R. Moss, as well as the 
April 2000 letter submitted by a VA 
physician, also discussed above.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  The RO is to ensure that copies of 
all correspondence sent to the veteran 
with regard to the scheduling of the 
examinations are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

5.  The RO must review the veteran's 
claims file in order to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) and 66 
Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)) are fully complied with and 
satisfied.

6.  Finally, after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the appellant's claim for entitlement to 
service connection for hypertension as 
secondary to service-connected PTSD.  If 
the RO denies the benefit sought, it 
should provide the appellant and his 
representative a SSOC and an opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



